Citation Nr: 0517827	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-30 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for left eye impairment of 
vision due to perforated retina, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon which denied an increased rating for left eye 
impairment of vision due to perforated retina.

In April 2005, the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans' Law 
Judge at the Portland, Oregon, RO.  A transcript of that 
hearing is of record.

Evidence pertinent to the issue on appeal, an April 2005 
private visual examination, was received contemporaneously 
with the veteran's April 2005 Board hearing.  The veteran has 
waived initial RO consideration of this evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has submitted an April 2005 private visual 
examination report that appears to show at least some 
worsening of the veteran's left eye vision since his last VA 
visual examination in April 2002.  However, without medical 
interpretation the Board cannot adequately or accurately 
determine an appropriate rating to be assigned, based on that 
report. Moreover, at his April 2005 Board hearing the veteran 
stated that his visual disability had worsened since the 
April 2002 VA visual examination.  Accordingly, the Board 
finds that the veteran should be afforded another VA visual 
examination.  See VAOPGCPREC 11-95 (April 7, 1995).


The case is hereby REMANDED for the following:

1.	The veteran should be afforded a VA 
examination of 
the eyes to identify the current nature 
and severity of his visual impairment 
disability.  The claims file, including 
the April 2005 private visual examination 
report, should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  

In addition to the findings of the VA 
examination, the examiner should relate 
the findings of the April 2005 private 
examination to the VA rating schedule.  
If the findings of the current VA 
examination differ from the April 2005 
private examination, the examiner should 
explain the reason for the difference.

2.  Following the aforementioned 
development, the issue of entitlement to 
an increased rating for left eye 
impairment of vision due to perforated 
retina should again be reviewed on the 
basis of all the evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




